FILED
                             NOT FOR PUBLICATION                              MAR 08 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ARIF EFENDI,                                      No. 08-70537

               Petitioner,                        Agency No. A095-629-895

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Arif Efendi, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we

deny in part and dismiss in part the petition for review.

      In his opening brief, Efendi fails to challenge the agency’s dispositive

determination that his asylum claim was time-barred.

      Substantial evidence supports the BIA’s finding that, on this record, Efendi

failed to demonstrate the Indonesian government was unable or unwilling to

control the Muslim extremists who abused and threatened him. See Rahimzadeh v.

Holder, 613 F.3d 916, 923 (9th Cir. 2010). Substantial evidence also supports the

BIA’s conclusion that Efendi did not demonstrate a clear probability of future

persecution. See Molina-Estrada v. INS, 293 F.3d 1089, 1095-96 (9th Cir. 2002)

(when a petitioner has not established past persecution, the agency may “rely on all

relevant evidence in the record, including a State Department report, in considering

whether the petitioner has demonstrated that there is good reason to fear future

persecution.”). Accordingly, Efendi’s withholding of removal claim fails.

      We lack jurisdiction over Efendi’s CAT claim because he did not exhaust it

before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                     08-70537